                Case 19-01301-MAM         Doc 12     Filed 10/07/19    Page 1 of 5



                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION
                                  www.flsb.uscourts.gov
In re:                                                       Case No. 18-16248-BKC-MAM
                                                             Chapter 7
CHANCE & ANTHEM, LLC,

      Debtor.
_____________________________________/

ROBERT C. FURR not individually but                          ADV. NO. 19-01301-MAM
as Chapter 7 Trustee of the estate of the
Debtor, Chance & Anthem, LLC,
         Plaintiff,
v.
ADVANCED AVIONICS, LLC,
      Defendant.
______________________________________/

      REPLY BY PLAINTIFF, ROBERT C. FURR, AS CHAPTER 7 TRUSTEE, TO
        RESPONSE TO DEBTOR’S EMERGENCY MOTION TO DISQUALIFY

         Plaintiff, Robert C. Furr (“Plaintiff” or “Trustee”), as Chapter 7 Trustee for the Debtor,

Chance and Anthem, LLC, by and through counsel, files this Reply by Plaintiff, Robert C. Furr,

As Chapter 7 Trustee, to Response to Debtor’s Emergency Motion to Disqualify (the “Reply”),

and in support of thereof states, as follows:

I.       PROCEDURAL HISTORY.

         1.     On January 29, 2019 (the “Petition Date”) the Debtor, Chance and Anthem, LLC

(“Debtor”) filed a voluntary petition for relief under Chapter 7 of the Bankruptcy Code (the

“Petition”) in the United States Bankruptcy Court for the District of Maryland (the “Maryland

Bankruptcy Court”), in the matter styled In re Chance & Anthem, LLC, Case No. 18-11168-TJC

(the “Bankruptcy Case”).

         2.     On August 6, 2019, the Plaintiff, Robert C. Furr, as Chapter 7 Trustee of the
              Case 19-01301-MAM          Doc 12     Filed 10/07/19     Page 2 of 5



Estate of Chance & Anthem, LLC (the “Plaintiff” or “Trustee”), filed an Adversary Complaint

To Avoid And To Recover Avoidable Transfer And For Other Relief (the “Adversary

Complaint”) [Adv. EFC No. 1] in the above adversary proceeding (the “Adversary Case”).

       3.      On September 6, 2019, Defendant, Jeffrey Marc Siskind (“Attorney Siskind”),

filed a Notices of Appearance As Counsel and Motions For Enlargement of Time of Time To

Respond To Complaint (the “Motion for Extension”) [Adv. EFC No. 5] on behalf of Advanced

Avionics, LLC (the “ Adversary Defendant”).

       4.      On September 19, 2019, the Trustee filed the Motion by Plaintiff, Robert C. Furr,

As Chapter 7 Trustee, To Disqualify Jeffrey Siskind As Counsel To Adversary Defendant (the

“Motion to Disqualify”) [ECF. No. 08].

       5.      Thereafter, on October 4, 2019, Attorney Siskind filed his Response to Debtor’s

Emergency Motion to Disqualify [ECF No. 11] (the “Response”).

       6.      In the Response, there were several arguments raised by Attorney Siskind

challenging, among other things, the Trustee’s standing to seek his disqualification as

“purported” counsel for the Defendant and the basis of applying Florida Rules of Professional

Conduct (the “Professional Rules”) to the circumstances of this adversary proceeding.

II.    SUPPLEMENTAL ARGUMENT.

       There is no doubt that the Trustee has standing to file the Motion and seek

disqualification of Attorney Siskind as counsel for the Defendant where, as a practical matter, the

Trustee has stepped into the shoes of the Debtor and retains all attorney-client privileges of the

estate. In re Fundamental Long Term Care, Inc., 492 B.R. 571 (M.D. Fla. 2013) Moreover, as

discussed by the bankruptcy court in In re Morey, 416 B.R. 364, 366 (Bankr.D. Mass. 2009), the

Debtor has a duty under section 521(a)(3) to cooperate with Plaintiff in the performance of the




                                                2
               Case 19-01301-MAM          Doc 12      Filed 10/07/19     Page 3 of 5



trustee’s duties, including the collection of the estate property and reduction of that property to

money under section 704(a)(1). This requires the Debtor to “disclose information that would

assist the trustee in his efforts to recover assets of the estate,” even in adversary proceedings such

as preference and fraudulent transfer actions and other actions in furtherance of the trustee’s

duties. Id. at 366-367.

       Pursuant to 11 U.S.C. § 704(a)(1), the prosecution of avoidance claims held by the estate

unquestionably falls within the scope of the Trustee’s responsibilities. At the time Attorney

Siskind filed the Petition, the Debtor had a duty to cooperate and to disclose information that

would assist the Plaintiff in his efforts as “trustee” to recover assets of the estate in connection

with fraudulent transfers and other claims set forth in the Adversary Case. In re Morey, 416 B.R.

364, 366 (Bankr. D. Mass.        2009); Pereira v. Allboro Bldg. Maint., Inc. (In re Allboro

Waterproofing Corp.), 224 B.R. 286, 292 (Bankr.E.D.N.Y.1998).

       In Morey, the court analyzed the issue of whether the attorney for a Chapter 7 debtor,

consistent with his or her ethical responsibilities, may undertake the representation of an entity

whose interests potentially conflict with those to whom the debtor had a fiduciary duty-or

whether a debtor may waive such a conflict. In its analysis, the court discussed the cases holding

that simultaneous representation of the debtor and non-debtor defendants in an adversary

proceeding creates an irreconcilable conflict of interest, and acknowledged that “very often these

cases have arisen when attorneys for corporate debtors have sought to represent their principals

in adversary proceedings brought against them.” Id. at 368 (citations omitted). In conclusion, the

Morey court held, as this Court should here, that:

      “. . .the debtor’s duty to cooperate . . . might be directly opposed to [the attorney’s]
       interest’ in his representation of [the adversary defendant] in [the] adversary
       proceeding. . .’[C]ounsel here cannot adequately and vigorously represent [the
       adversary defendant] in [this adversary proceeding] while simultaneously



                                                  3
              Case 19-01301-MAM          Doc 12     Filed 10/07/19     Page 4 of 5



       attempting to provide proper counsel to the Debtor in the underlying bankruptcy
       case.’ . . .[The debtor’s attorney] undertook to represent the Debtor who,
       correspondingly, undertook responsibilities to the Trustee and the bankruptcy
       estate in this case. [The debtor’s attorney] cannot fully and adequately perform
       the duties incident to that representation while simultaneously representing [the
       adversary defendant’s] interests which are adverse to the Trustee and the
       bankruptcy estate in this adversary proceeding.”
       Here, the Plaintiff has identified the actual conflicts of interests that exist between the

Debtor and the representation of Attorney Siskind of an entity that has interests adverse to the

Debtor in the Adversary Case. The argument by Attorney Siskind that the “interests of

undersigned’s clients [Defendant] are substantially aligned inasmuch as the Trustee has alleged

that all of them are the undersigned’s alter egos,” does not create a waivable conflict and runs

counter to the Professional Rules. Accordingly, the prior representations of the Debtor by

Attorney Siskind, particularly, in the Bankruptcy Case (both in Maryland and Florida), creates an

irreconcilable conflict of interest that the Plaintiff is unable to waive. Because the Debtor has a

duty to cooperate with the Trustee and the estate in recovering avoidable transfers and reducing

it to money, the Plaintiff respectfully requests that the Court grant the Amended Motion to

Disqualify precluding Attorney Siskind from further representing the Adversary Defendant in

this Adversary Case.

       WHEREFORE, the Plaintiff, Robert C. Furr, as Chapter 7 Trustee, respectfully requests

that the Court enter an Order: (i) granting the Amended Motion to Disqualify; (ii) disqualifying

Attorney Siskind from representing and acting as counsel to the Defendant in the Adversary

Case; and (iii) granting such additional relief as the Court may deem just and proper.




                                                4
              Case 19-01301-MAM         Doc 12     Filed 10/07/19    Page 5 of 5



       Respectfully submitted this 7th day of October, 2019.

                                            GENOVESE JOBLOVE & BATTISTA, P.A.
                                            Counsel to the Chapter 7 Trustee
                                            100 S.E. 2nd Street, Suite 4400
                                            Miami, FL 33131
                                            Tel.: (305) 349-2300
                                            Fax.: (305) 349-2310

                                            By:/s/ Jesus M. Suarez
                                                   John H. Genovese, Esq.
                                                   Florida Bar No. 280852
                                                   jgenovese@gjb-law.com
                                                   Jesus M. Suarez, Esq.
                                                   Fla. Bar No. 60086
                                                   jsuarez@gjb-law.com
                                                   Barry P. Gruher, Esq.
                                                   Fla. Bar No. 960993
                                                   bgruher@gjb-law.com



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

CM/ECF Notification upon all interested parties registered to receive electronic notices on this

matter as indicated on the Service List below on this 7th day of October, 2019.



                                            By:/s/ Jesus M. Suarez
                                                   Jesus M. Suarez, Esq.



                                       SERVICE LIST

Served Via CM/ECF Notification upon:

Jeffrey M Siskind on behalf of Defendant Advanced Avionics, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C. Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com


                                               5
